Case 17-80321       Doc 284     Filed 11/16/18 Entered 11/16/18 13:29:30          Desc Main
                                 Document     Page 1 of 16


                      UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION



IN RE:                                                    CHAPTER 11


DAVID L. GEERTS and                                       Case No. 17-80321
JULIE A. NORMAN-GEERTS


                      Reorganized Debtors.                Judge Thomas M. Lynch



                      FINAL REPORT OF SALE OF REAL ESTATE



       David L. Geerts and Julie A. Norman-Geerts, Reorganized Debtors, by their attorneys,

HolmstromKennedyPC,for their Final Report of Sale of Real Estate, state:

       1.     On or about April 13, 2018, the Reorganized Debtors closed the sale of certain

real estate commonly described as the Schipper Farm to Ceres Farms Cropland Holdings, LLC,

which sale can be summarized as follows:


       Gross Sales Proceeds - $930,811.40

       Less Costs and Expenses of Sale - $25,448.08

       Net Sales Proceeds paid to Community State Bank ("Bank")- $905,363.32

       A true and correct copy of the Closing Statement for the sale of the Schipper Farm by the

Reorganized Debtors to Ceres Farms Cropland Holdings, LLC is attached hereto and hereby

incorporated by reference as Exhibit A.
Case 17-80321       Doc 284     Filed 11/16/18 Entered 11/16/18 13:29:30        Desc Main
                                 Document     Page 2 of 16

       2.     On or about April 13, 2018, the Reorganized Debtors closed the sale of certain

real estate commonly described as Parcel 5 of the Home Farm to Jave Farms, LLC, which sale

can be summarized as follows:


       Gross Sales Proceeds - $651,219.00

       Less Costs and Expenses of Sale - $14,544.57

       Net Sales Proceeds paid to Bank - $636,674.43

       A true and correct copy of the Closing Statement for the sale of Parcel 5 of the Home

Farm by the Reorganized Debtors to Jave Farms, LLC is attached hereto and hereby incorporated

by reference as Exhibit B.

       3.     On or about April 13, 2018, the Reorganized Debtors closed the sale of certain

real estate commonly described as the Brummel Farm to Larry 0. McCormick Living Trust and

Mary R. McCormick Living Trust (collectively "McCormick"), which sale can be summarized

as follows:


       Gross Sales Proceeds - $820,417.50

       Less Costs and Expenses of Sale - $21,296.15

       Net Sales Proceeds paid to Bank - $799,121.35

       A true and correct copy of the Closing Statement for the sale ofthe Brummel Farm by the

Reorganized Debtors to McCormick is attached hereto and hereby incorporated by reference as

Exhibit C.


       4.     On or about May 7, 2018, the Reorganized Debtors closed the sale of certain real

estate commonly described as Parcel 6 of the Home Farm to Randy Dombush, which sale can be

summarized as follows:


       Gross Sales Proceeds - $515,000.00

       Less Costs and Expenses of Sale - $11,836.98
                                              2
Case 17-80321        Doc 284    Filed 11/16/18 Entered 11/16/18 13:29:30         Desc Main
                                 Document     Page 3 of 16

       Net Sales Proceeds paid to Bank - $503,163.02

       A true and correct copy of the Closing Statement for the sale of Parcel 6 of the Home

Farm by the Reorganized Debtors to Randy Dombush is attached hereto and hereby incorporated

by reference as Exhibit D.

       5.       On or about September 17, 2018, the Reorganized Debtors closed the sale of

certain real property commonly described as 7225 Cordova Road, Erie, Illinois 61250("Cordova

Road") to the Bank which purchased the Cordova Road property for the sum of $45,000.00 by a

credit bid. A true and correct copy of the Closing Statement relating to the purchase of the

Cordova Road property by the Bank from the Reorganized Debtors is attached hereto and hereby

incorporated by reference as Exhibit E.

       6.       On or about September 17, 2018, the Reorganized Debtors closed the sale of

certain real property commonly described as the Development Lots to the Bank which purchased

the Development Lots for the sum of $50,000.00 by a credit bid. A true and correct copy of the

Closing Statement relating to the purchase of the Development Lots by the Bank from the

Reorganized Debtors is attached hereto and hereby incorporated by reference as Exhibit F.

       7.       On or about September 17, 2018, the Reorganized Debtors closed the sale of

certain real property commonly described as Parcel 9 of the Home Farm to the Bank which

purchased Parcel 9 of the Home Farm for the sum of $33,600.00 by a credit bid. A true and

correct copy of the Closing Statement relating to the purchase of Parcel 9 of the Home Farm by

the Bank from the Reorganized Debtors is attached hereto and hereby incorporated by reference

as Exhibit G.
 Case 17-80321      Doc 284   Filed 11/16/18 Entered 11/16/18 13:29:30        Desc Main
                               Document     Page 4 of 16


      8.     The total amount paid to or received by the Bank from the sale of the Schipper

Farm, Parcel 5 of the Home Farm, Brummel Farm, Parcel 6 of the Home Farm, Cordova Road,

Development Lots, and Parcel 9 of the Home Farm was $2,972,922.12.




Dated: N-qv/Q-M^a/ I               f
                                         David L. Geerts and Julie A. Norman-Geerts,
                                         Reorganized Debtors

                                         HolmsJj^K^lfnedyPC,
                                         Their




                                                          attorneys




BRADLEY T. KOCH #3122997
JOCELYN L. KOCH #6298482
HolmstromKennedyPC
800 N. Church St.
Rockford, IL61103
(815)962-7071
bkoch@hkrockford.com
i koch@hkrockford.com
         Case 17-80321                   Doc 284            Filed 11/16/18 Entered 11/16/18 13:29:30                                         Desc Main
                                                             Document     Page 5 of 16

                                                                SELLER'S STATEMENT
Date: April 13,2018
                                                                                                                                                      GFNo: 180560


 Sale From: Da\i<iL Geerts and Jolie A.Nonnan-Geerts                                  To: Ccxcs Farms Cropland Holdings LLC
                   18222Frog Pond Road                                                        1251 North Edcfy Street
                   Fulton,IL 61252                                                            Suite 200
                                                                                              South Bend,IN 46617


 Property:         Lot302 Sheet 13 SUPYR ASST MAP
                   266th Street North
                   Cordova,IL 61242

                   Lot 301 Sheet 13 SUPVR ASST MAP
                   EL


                   Lot 102 Sheet 13 SUPVR ASST MAP
                   IL



Sales Price                                                                                                                                              $930,811.40
Reunbarsemen^Credits

                                    Total Rehnbnrsements/Credits                                                                                                   S0.00
                                                Gross AmoiiDt Due to S^r                                                                                  $930^11.40

Less: Charges and Dednctions
Tide Fees to H.B."WiUdnsan Title Company,Inc.                                   __                                                                  $3,062.00
              Basic Owners                                                                                                       $1,987.00
              Search/Exam                                                                                                           $550.00
          Later Etete Fee                              _                                                                            S275.00
          Escrow Closing Fee                           _                                                                            $250.00
Fees Due Title Underwriter to Chicago Tide Insurance Company                                                                                            $53.qq
              Seller CPL                                                                                                             SSOioO
             IL DFISS.OO Pciiky jpee                                                                                                   $3.00
Additional dosing Costs                                             _                                                                           $923,320.02
              Real Estate Coimnisricm to Km E^can R^ty                                    _                                     $16^9120
              Aucdon Expenses to Ken Dmican Really                                    _                                          $1,667.50
              NrtProceeds to Comniamfy State Bank ofRo^                                                   _                   $905,363.32
2017 Tax Proration(Pin #0314300002)                                               "        Froml7i/M^^                                             $1,351,54
2017 Tax Proration(Pin ^14300001)                                   11'^                  "From 1/1/2017 thru 12/31/2017                           $1,458.64
2017TaxProratioa(Pin#0314100002)                                       ^                        1/1/2017thru 12/31/2017                            $1,191.12
2017 Tax Proration ^in #0315200004)                                                              1/1/2017 thm 12/31/20177!                        I ..$375.08
                                    Total Charges and Deductions                                                                                         $930,811.40
                                               Net Amonnt Dne by S^er
SdUer understands the Gosing or Escrow Agent has assembled this infoimation representing the txansaclion horn the best infonnaUon available from other sources and
cannot guarantee the accuracy thereof. The lender involved may be hunishcd a copy ofthis statement

Seller understands that tax and insurance proraiions and reserves were based on figures for the preceding year or supplied by others cr esdmates for the current year,
and in the event ofany change for current year, all necessary adjustments must be made between Purchaser aird Seller direct

The uiKfeistgned hereby authorizes H.B. Wilkinscm Title Compare,Inc.to make expenditure and disbutseanents as shown above and approves same for payment The
undeisigiied also acknowledges receipt ofLoan Funds,ifapplicable, in the amount shown above and a receipt ofa copy ofthis Statement




Printed at 04/12/2018
                                     EXHIBIT                       Compliments of H.B. WiBdnson Title Company,Inc.
                            3
                            s>
                            B
                                          A
        Case 17-80321             Doc 284   Filed 11/16/18 Entered 11/16/18 13:29:30   Desc Main
                                             Document     Page 6 of 16
    GfNo:180560
                                                                              Page 2
 H.B. Willdnson Title Company,Inc.




     Angle Brugg^wth qO                               David L. Geerts




                                                      Julie A.Norman-Geerts




Printed at 04/12/2018(01:10 pm)               Complim^ts of HJB. Wflkmson Titie Company,Inc.
        Case 17-80321                   Doc 284            Filed 11/16/18 Entered 11/16/18 13:29:30                                        Desc Main
                                                            Document     Page 7 of 16
                                                               SELLER'S STATEMENT
Date: April 13, 2018                                                                                                                                  GFNo: 180547



Sale From:         David L. Geerts and Julie A. Norman-Geerts                         To: Jave Farms, LLC
                   18222 Frog Pond Road                                                      6149 Hazel Road
                   Fulton, IL 61252                                                          Fulton, IL 61252



Property:          PTN 76A NW SGI T21N ROSE
                   Frog Pond Road
                   Fulton, IL 61252


Sales Price                                                                                                                                              $651,219.00
Retmbu rsements/Credlts


                                    Total Reimbursements/Credits.                                                                                                  $0.00
                                                Gross Amount Due to Seller                                                                              ..$651,219.00



Less: Charges and Deductions
Title Fees to H. B. Wilkinson Title Company, Inc                                                                                           —        $1,683.40
              Basic Owners                                                                                                        $1,233.40
           Search/Exam                                                                                                             $300.00
           Later Date Fee                                                                                                         ..$150.00
Fees Due Title Underwriter                                                                                                                              $53.00
           Seller CPL                                                                                                                $50.00
           IL DFI $3.00 Policy Fee                                                                                                     $3.00
Additional Closing Costs                                                                                                                         $648,070.76
              Real Estate Commission to Duncan Land & Auction                                                                   $11,396.33
              Net Proceeds to Communit)' State Bank of Rock Falls                                                              $636,674.43
2017 Tax Proration                                                                        from 1/1/2017 thru 12/31/2017                             $1,411.84

                                     Total Charges and Deductions                                                                                         JS651,219.00
                                                Net Amount Due by Seller.                                                                                          $0-00

Seller understands the Closing or Escrow Agent has assembled lliis information representing the transaction from the best information available from other sources and
cannot guarantee the accurac>' thereof. The lender involved may be furnished a copy ofthis statement.

Seller understands that tax and insurance prorau'ons and reserves were based on figures for the preceding year or supplied by others or estimates for the current year,
and in the event of any change for current year, all necessary adjustments must be made between Purchaser and Seller direct.

The undersigned hCTcby authorizes H.B. Wilkinson Title Company. Inc.to make expenditure and disbursements as shown above and approves same for payment The
undersigned also acknowledges receipt of Loan Funds, if applicable, in the amount shown above and a receipt of a copy ofthis Statement




                                 EXH B T




Printed at: 04/13/2018(09:03 am)                                    Compliments of H.B. Wilkinson Title Company,Inc.
     Case 17-80321           Doc 284      Filed 11/16/18 Entered 11/16/18 13:29:30    Desc Main
                                           Document     Page 8 of 16

  GFNo:180547                                                         Page2
H.B. Wilkinson Title Company,Inc.



                                 (. vvX
    Angle Bnigg^wirth                                   qL. Geerts




Printed ac 04A2/2018(04:15 pm)                Complimenp of H.B. WiUdnson Title Company,Inc.
      Case 17-80321            Doc 284             Filed 11/16/18 Entered 11/16/18 13:29:30                Desc Main
                                                    Document     Page 9 of 16


                                                    SELLER'S STATEMENT
Date: April 13,2018                                                                                               GFNo:180554



Sale From:     David L. Geerfs and Julie A.Noiman-Geerts           To: Larry G. McComndc Living Trust
               18222 FrogPond Road                                     29545 Pearose Road
               Fulton,IL 61252                                         Sterling, IL 61081

                                                                       Mary R. McCormick Living Trust
                                                                       29545 Penrose Road
                                                                       Sterling,IL 61081


Property:      NW NW S07 T21N R04E
               NA
               Erie,IL 61250

               NE NW S07 T21N R04E
               DL


               PT NW NE W of Creek S07 T21N R04E
               IL


               PT E 1/2 SE W ofRR S07 T21N R04E
               IL


               PT W 1/2 SE SE S06 T21N R06E
               IL


               SWSES06T21NR04E
               IL


               SESWS06T21NR04E
               IL


Sales Price                                                                                                         $820,417.50
Reimbursements/Crests

                           Total Reimbursements/Credits                                                                      $0.00
                                         Gross AmonntDae to S^er                                                    $»M17.50


Less: Charges and Deductions
THie Fees to ILB-WiUdDson Tide Conq^ny,Inc.                                                                      $238130
           Basic Owners                                                                         $133130
            Searrii/Bxam                                                                            $700.00
           LalarDaleFTO              _                                    __                        $350.00
Fees Due Title Underwriter to Chicago T^c Ihsaiance Company                                                        $53.00
           SenerCPL _ _                                         ZZZZZZIIIIIII"                        $50760
           IL DH $3.00 Poiiigr Fee                                    _                             "" $3.00
Addilimial Closing Costs                                                                                       $813,478.66
           Real Estate CommissioQ to          Duncan Realty                                    $143573i
          Net Proceeds to Community State Bank ofRock Falls                          _     ^99,12135
2017 Tax PnHH&on(08-07-100-0«2)                                       From 1/1/2017to 1^1^017                     $267.19
2017 Tax Proration(08-07-100-003)         . . ..                      From 1/1/2017 to 12/31/2017                 $95336
2017 Tax Proration(08-07-200-015)                               ' From 1/1/2017to 12/31/2017                      $332.57
2017 Tax Proration(08-07-200-017)             ^      "                From 1/1/2017to 12/31/2017                  $847.47



                            EXHIBIT
Printed at 04/12/2018                                    Compliments of H.B. Wilkinson Title Company,Inc.
        Case 17-80321                  Doc 284             Filed 11/16/18 Entered 11/16/18 13:29:30                                         Desc Main
                                                           Document      Page 10 of 16

   GFNo;180554                                                                                                  Page 2
2017 Tax Proration(08-06-400-008)                                                                1/1/2017 teu 12/31/2017                             $38430
2017 Tax Proration(08-06-400-003)                                  IZIIIZ 7              ^^om 1/1/2017 thru 12/31/2017                               $894.94
2017 Tax Proration(08-06-300-004y                                                        From 1/1/2017 thru 12/31/2017                               $924.61

                                    Total Charges and Deducdons                                                                                         $820,41730
                                                     Amount Due by Seilo-
Seller understands the aosing or Escrow Agent has assembled this information rqjresenting the transaction fiom the best infonnaticn available from other sources and
cannot guaiantee die accuracy thereof The lender involved     be himishcd a copy ofthis statement

Seller understands that tax and insurance prorations and reserves were based on figures for the precedingyear or supplied by others or estimatesfor the current year,
and in the event ofany change for current year, all necessary adjustments must be made between Purchaser and Seller direct.

The undexs^ned herdiy authorizes H.B. WiBdnsoo Title Company,&)c.tD make eiqieadituie and dtsbuisezQents as dtown above and a]^HOves sawm*fer paymeoL The
undersigned also acknowledges rccdpt ofLoan Funds,ifappUcabIc,in the amoum ^Kiwn above and a receipt ofa copy ofthis Statement

H.B. WiBdnsou Title Company,Inc.




                                                                                DaWL




Printed at: 04/12/2018(03:31 pm)                                   Compliments of U.B. WUkmson Title Company,Inc.
        Case 17-80321                   Doc 284            Filed 11/16/18 Entered 11/16/18 13:29:30                                           Desc Main
                                                           Document      Page 11 of 16


                                                               SELLER'S STATEMENT
Date: May 7,2018                                                                                                                                     GFNo: 180657



 Sale From:        David L. Geerts and Julie A. Nonnan-Geerts                        To: Randy Dorabush
                   18222 Frog Pond Road                                                  11155 Albany Road
                   Fulton, XL 61252                                                      Erie, BL 61250


Property:          S 1/2 SW S36 T22N ROSE
                   18222 Frog Pond Road
                   Fulton,IL 61252

                   SW SE E ofFlood Dist Boundary S36 T22N R03E
                  IL


                   SW SE, W ofFlood Dist S36 T22N ROSE
                  IL


                  PT N 1/2 SW S36 T22N ROSE
                  IL



Sales Price                                                                                                                                              $515,000.00
Reimbursements/Crests

                                    Total Reimbursements/Credits _                                                                                                $0.00
                                               Gross Amount Due to SeUer                                                                                "$515,600.00


Less: Charges and Deductions
Title Fees to EL B. Wilkinson Title Company,Inc.                                                                                                   $1,435.00
            Basic Owners                                                                                                           $985.00
            Searcb/Exam                                                                                                            $300.00
          Later Date Fee                                                                                                           $150.00
Fees Due Title Underwriter to Chicago Title fosurance Company                                                                                          $53.00
           Seller CPL _                                                                                                           ""moo"
             ILDH $3.00                                                                                                           ""' $3.00
Additional Closing Costs                                                                                                                        $512,175.52
             Real Estate Commission to Duncan Land & Auction _                                                                 _$9,012.50
             Net Proceeds to Community State Bank ofRock Falls                                                                $503,163.02
2017 Tax Proration(01-36-300-007)                _                                       From 1/1/2017 thru 12/31/2017                                $664.82
2017 Tax Proration (01-36-400-003) _                                                     From 1/1/2017 thru 12/31/2017                                $339.92
2017 Tax Proration(01-36-400-002)           IZ ZI I                                      From 1/1/2017 thru 12/31/2017'                             " $21.22
2017 Tax Proration (01-36-300-013)^ZIZZ"II.._"_.Z...1Z"ZI..                              From 1/1/2017 thru 12/31/2017"                             "$310.52

                                    Total Charges and Deductions                                                                                         $515,000.00
                                               Net Amount Due by Seller                                                                                           $0.00


Seller uoderstands the Closing or Escrow Agent has assembled this infonnation lepresentxng the transaction from the best mfbrmation available fiom other sources and
cannot guaiantee the accuracy theieo£ The lender involved may be fumished a copy ofthis statemenL

Seller understands diat tax and insurance pimations and reserves were based on figures for the preceding year or supplied by others or estimates for the current year,
and in the event ofany change for current year, all necessary adjustments must be made between Purchaser and Seller direct.

The undersigned hereby authorizes H3. Wilkinson Title Company, Inc.to make expenditure and disbursements as shown above and approves same for payment The
undersigned also acknowledges receipt ofLoan Funds,ifapplicable, in the amount shown above and a receipt ofa copy ofthis Statement




Printed ac 05/07/2018                 EXHIBIT                      Compliments of H.B. Wilkinson Title Company,Inc.
      Case 17-80321                Doc 284   Filed 11/16/18 Entered 11/16/18 13:29:30     Desc Main
                                             Document      Page 12 of 16

    GFNo: 180657                                                                Page 2
 H£.Wilkinson Title Company,Inc.




     Tawnya Carroll                                     David L. Gecrts




                                                           e A. Norman-Geeits




Printed at; 05/07/2018(09:41 am)                Compliments of H.B. Wilkinson Title Company,Inc.
      Case 17-80321                   Doc 284             Filed 11/16/18 Entered 11/16/18 13:29:30                                          Desc Main
                                                          Document      Page 13 of 16


                                                                SELLER'S STATEMENT
 Bate; September 17,2018                                                                                                                               GFNo: 181514



 Sale From:        David L. Geerts and Julie A Norman-Geeits                          To: Community State Bank of Rock Falls
                   18222 Frog Pond Road                                                      1801 1st Avenue
                   Fdlton. IL 61252                                                         Rock Falls,IL 61071


 Property:        PTWl/2 S01TI9NR03E
                   7225 Cordova Road
                   Erie,IL 61250


 Sales Price                                                                                                                                                S45,000.00
 Reimbursements/Credits

                                     Total ReirabursemeDts/Credits                                                                                                 SQ-00
                                                 Gross Amount Due to Seller                                                                                 S45,000.00


Less: Ciiarges and Deductions
Net Proceeds to CommcmiTy State Bank                                                                                                               $45,000.00

                                     Total Charges and Deductioiis                                                                                          S45,000.00
                                                Net Amount Due by Seller

Sdler undOTtends the Closing or Escrow Agent has essanbkd this infonnadon reprrsaUing the tiansacnon from the bast inSmnation available from other sources and
cannot guarantee the accuracy thereof. The leader involved may be furnished a ccpy ofthis sraremeni.

Seller unccstands that teac eixJ insurance prctatioas and reserves were based on figures for the preceding year or supplied by odiets or estimates fbrthe current year,
and m the event ofany change forcunent year, all necessary adjtjstments must be made between Purchaser and Seder dtrecL

The undersigned hereby authorizes H.B. WiIkiason Title Cotnpany. Inc.lo make expenditure and disbursemeiss asshown above and approvessame for payment. The
undersigned also acknowledges receipt of Lean rur<ds. if applicable, in the amount shown above and a icceipt ofa copy ofthis Statement


 H-B. V/illduson Title Con^auy,iuc.



 By    Qb
       AngieBniggi ozgenwtii                                                      David L Geerts




                                                                                  June A.




                                       EXHIBIT




Printed at: 09/14/2018(03;16 pm)                                   Compliments of H.B. WiUdnson Title Company,Inc.
       Case 17-80321                     Doc 284                Filed 11/16/18 Entered 11/16/18 13:29:30                                         Desc Main
                                                                Document      Page 14 of 16


                                                                      SELLER'S STATEMENT
Bate: Sq>tKiib«r 17,2018                                                                                                                                   (SFNo: 181516



Sale Erom:         David L. Geearts and Julie A.Nonnsa-Geerts                                  To: Communtly State Baak ofRock Falls
                   18222 Frog Pood Road                                                                18G11st Avenue
                   FultoiLlL 61252                                                                     EockFaHsjIL 61071


Property:          FT Lots 1,2,3 S27 T22N R03E
                   16th AvCTue
                   Fultoa,IL 61252

                   PT Lots 2 and 3,S27 T22N R03E
                   IL


                   PT Lois 1,2, and 3, S27 T22N R03E
                   IL


                   PT Lot I S 1/2 SW S27 T22NRD3E
                   IL

                   APPRQX144 X 301 ofLot 1 S34 and S27 T22N R03E
                   IL



Sales Price                                                                                                                                                     $50,000.00
Reunbursemeiits/Credits

                                       Total Remibiirseineiits/Credits                                                                                                  $0.00
                                                    Ck'oss AmountDue to Seller                                                                                   $50,000-00


Less: Charges andBednctioDs
Net Proceeds to CoEamardiy State Bank                                                                                                                   $50,000.00

                                       Total Charges and Bednctioiis                                                                                             $50,000.00
                                               Net AmoTurt Bue by Seller                                                                                                SOitO


                        Closing oe Escrow Agent has assezsUed               iaSnmaticm.naisscoting t&c tiansactica.£onithe best rafcognaifoa available fixm othersoarces and
cgTinrtf              yrrri'aTi/y ttwrvrf' Thfr1pnfti-r itTvil1u.»A frtgy hg ■firrrngVu.H a c.npy of   fitatpjngnt

<tr-Ti<iT-7irii4»r<^h>y»rfge«rr-knr airrf Tnaiwvfiftftjimrarinntanri regaroes TOg tasttl fin fignras for thcpTBcedsag year OTsappHed'lwoflieisorcstiinatesfijr'&ecanentycaii
and in.ihc ewettt of ary change for ccrreoi yea^ annecessary at^usinisns inust bemade between PaicliBscr aiid SeBer direct

Tlie iit»Tffrrfcni.rf toTfoy audioriass H.B. "WSldason Tide Company, £cc.to maks oqpcndittire and (HTsbmr^ftmenrs as shows above acod approves sante forpaymenL Tbs
ucceisignsd.elso adajjswledgesrscs^otXoanFonds, ifapplicable; ia die amount shown above and a receipt ofa copy oftfais Statsmeac




                                       EXHIBIT




Printed an 09/147018 (03:13 pm)                                            Corr^liments of H.B. WilkinsoEL Tifle Company,Inc.
     Case 17-80321             Doc 284   Filed 11/16/18 Entered 11/16/18 13:29:30          Desc Main
                                         Document      Page 15 of 16

   GFNo: 181516                                                                   Page 2

  H.B.WQldnson Iitis CompaxLy,lac.



  By
       Aogie Bru^ca-wii®^                             David L. Geerts




                                                      JtiHfifA. NoEniaii-Gecrts




Printed ai: 09/14/2018 (03:13 pm)             Compliments of H3- WiUdnson Title Company,Inc.
       Case 17-80321                  Doc 284            Filed 11/16/18 Entered 11/16/18 13:29:30                                        Desc Main
                                                         Document      Page 16 of 16

                                                               SELLER'S STATEMENT
  Date: September 17,2018
                                                                                                                                                     GFNo: 181517


 Sale From: David L. Qeeits and Julie A,Norman-Geerts                               To: Commum'ty State Bank of Rock Falls
            18222 Frog Pond Road                                                           1801 IstAvenue
                   Fulton,IL 61252                                                         Rock Falls, a. 61071


 Property;         FT NH CORNER SE SOl T2IN R03E
                   Fulton,IL 61252


 Sales Price
                                                                                                                                                         533,600.00
 Reimbursexnents/Credits

                                    Total Reimbiursemenfs/Credits
                                                                                                                                                                $0,00
                                            Gross Amount Doe to Seller                                                                                   533,600.00


 Less: Chat^es and Deducdons
 Net Proceeds to Community State Bank                                                                                                           $33,600.00

                                    Total Charges and Deductions                                                                                         $33,600,00
                                               Net Amount Dae by Seller                                                                                         50.00

 SsIIcf uadastaods the Oosiag or Escrow Agent has assembled this infbtraadon rqueseming the transaction fiom the best infiKmatioD available iroin other sources and
cannot guarantee the accuracy tfasreoil The leader involvod may be fomisbed a copy ofthis statcnvenL

SdlffUadeistands that tax and inSunmcepTOBiiioos arid reserves were based on figures for the preceding year or suf^lted by oihecs or estrmatBS for the curtent year,
and in the evem ofany change for currant year,aB necessary scOustments must be made between Purchaser and Seller dmecL
The undetsigsed hereby authorizes H.8. l^iOonson Title Comparyr,htc.io malte oxpesidiTare and disbursements as^own above and approves              forpaymcni. The
uodersfgned also aofaiowlcdges recdpt of Cjoan Funds,ifapplicable,in      amouiu shown above and a recdpiofa copy ofthis Siatcmeni

  H.B. Wilkinsoit Title Company,Inc.




       Angie Brugge                                                             David L Geerts




                                  EXHIBIT


                                       G




Printed at: 09/14/2018(03:15 fan)                                Compliments of H.B. Wilkmson Title Company,Inc.
